180 F.2d 172
Joseph La NOVARO, Appellant,v.UNITED STATES of America, Appellee.
No. 11033.
United States Court of Appeals Sixth Circuit.
February 1, 1950.

Appeal from the United States District Court for the Northern District of Ohio; Paul Jones, Judge.
Marc J. Wolpaw, Cleveland, Ohio, Howell Leuck, Cleveland, Ohio, for appellant.
Don C. Miller, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
It appearing to the court by letter from counsel for appellant that no further steps will be taken in this case;


2
It is ordered that the appeal herein be and the same is dismissed.